DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-11 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martenson et al., US Pat. 6,430,019.
Regarding claims 1, 10 and 15, Martenson teaches a thermally protected varistor (TPV; MOV, see col. 4, lines 28-35, and at least figures 1-3, and 8) device, comprising: 
a varistor body 12 (see col. 4, lines 52-68), comprising: 
a first side (connects to “minus” lead 54); and 
a thermal electrode 68 (see figure 8) disposed along a second side (connects to lead 56) opposite the first side, wherein a first lead 54 is electrically connected to the first side and a second lead 56 is electrically connected to the thermal electrode 68; and

a housing 22 including a sidewall 36 and a base 32, wherein an opening 74 is provided in the base 32;
a third lead 52 (“plus” lead 52) coupleable with the second side (by 2nd lead 56) of the varistor body via a thermal linking material 82 (“low temperature solder” with melting point between 70 and 140 degrees Celsius; see col. 6, lines 50-60) positioned within the opening of the base, the thermal linking material operable to maintain direct physical contact with the third lead when the thermal linking material is below a melting point; and
an arc shield 88 movable within the housing 22 between a first position wherein the arc shield is positioned adjacent the thermal linking material (see figure 2; “normal operating configuration), and a second position wherein the arc shield is positioned between the third lead and the second side of the varistor body (see figure 3; fault condition).
Martenson (in figures 1-3 and 8) teaches the claimed invention except for the arc shield having a tab for releasably coupling the arc shield to the housing.
Martenson (in figures 10-12) teaches an arc shield 188 having a tab (tabs 188a; see figure 10) for releasable coupling the arc shield 188 to the housing (upon melting of the thermal linking material).  Martenson teaches the tab 188a within an opening 138a allows for his thermally protected varistor to be operable in any orientation and includes a “visual trip indicator” (see col. 9, line 40 to col. 10, line 4).
It would have been obvious to one skill in the art before the effective filing date of the current invention to have combined the teachings of Martenson, since the “tab” taught by 
Regarding claims 2, 3 and 11, Martenson teaches (in figures 1-3 and 8) the TPV device, except for the device further comprising a spring within a channel.
Martenson teaches a spring 139 (see figure 10) coupled to the arc shield 188, the spring operable to bias the arc shield between the first position and the second position, the spring positioned within a channel 138.  
It would have been obvious to one skilled in the art before the effective filing date of the current invention to have combined the teachings of Martenson, since the spring tension actuated arc shield increases the speed of arc protection in case of a fault condition, and the channel allows for a guide movement of the arc shield.
Regarding claim 7, Martenson teaches the thermal linking material melts and flows above the melting point to create an insulating gap between the third lead and the second side of the varistor body.  See col. 6, lines 50-60 and col. 7, lines 8-18.  
Regarding claims 8 and 14, Martenson teaches (in figures 1-3 and 8) the claimed invention except for the housing further comprising an intermediate wall extending from the sidewall and from the base, the intermediate wall including an opening for receiving the tab of the arc shield.
Martenson teaches (in figures 10-12) the housing 122 further comprising an intermediate wall 142 extending from the sidewall 136 and from the base 132, the intermediate wall 142 including an opening for receiving the tab of the arc shielding (and spring) for holding the arc shielding under spring tension.  This allows for his protection device to operate in any orientation (see col. 9, lines 40-44).

Regarding claim 9, Martenson teaches the TPV device, wherein the sidewall 36 of the housing 22 includes an opening 44 for receiving the tab of the arc shield (both ends of the arc shield; see figures 1 and 8).
Regarding claim 16, Martenson teaches the TPV device, wherein the sidewall 36 of the housing 22 includes an opening 44 for receiving the tab of the shield (both ends of the arc shield; see figures 1 and 8), and an exterior engagement surface for engaging the tab of the shield (The engagement surfaces are the walls of the opening 44, wherein the exterior engagement surface being closer to the front shown in figure 8.).
Allowable Subject Matter
Claims 4-6, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 4 and 12, prior art of record do not teach or suggest the TPV device, wherein the housing further comprising a cover coupleable with the sidewall and the base, the cover including a detachment member operable to engage the tab of the arc shield to release the arc shield from the housing.
The disengaging action of the arc shield from the housing caused by the detachment member positions the arc shield closer to the thermal linking material.  Thus, decreasing the thermal response time of the protection device.  

Claims 17-20 are allowed over the prior art.
Regarding claim 17, the prior art of record does not teach or suggest a method for assembling a thermally protected varistor (TPV) device, comprising:
positioning a shield within the housing adjacent a thermal linking material, wherein the thermal linking material is connected to the thermal electrode, and wherein the shield is releasably coupled to the housing by a tab;
connecting a third lead with the second side of the varistor body via the thermal linking material positioned within the opening of the base, the thermal linking material operable to maintain direct physical contact with the third lead when the thermal linking material is below a melting point; and
coupling a cover of the housing to the sidewall and the base, wherein a detachment member of the cover biases the tab of the shield to detach the shield from the housing.
The disengaging action of the arc shield from the housing caused by the detachment member positions the arc shield closer to the thermal linking material.  Thus, decreasing the thermal response time of the protection device.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yang et al., Mao, Lee et al., Wang, Douglass et al., and de Palma et al. teach circuit protection devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994. The examiner can normally be reached 6AM-2PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYUNG S. LEE
Primary Examiner
Art Unit 2833



/KYUNG S LEE/Primary Examiner, Art Unit 2833